Citation Nr: 1429696	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder with major depressive disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.

3.  Entitlement to a total disability rating due to individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A hearing was held on May 17, 2012, in Las Vegas, Nevada, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, increased rating claims for the Veteran's service-connected migraine headaches and PTSD are on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable. Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To provide the Veteran with examinations regarding the current severity of his service-connected disabilities; to develop a claim of entitlement to a TDIU; and to procure relevant outstanding VA treatment records.

I.  VA Examinations

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his service-connected migraine headaches.  The most recent VA examination of record relating to this disability is from December 2009, at which point the Veteran reported a history of headaches at least once a month over the years, and 2-3 times per month during the past twelve months.  Subsequent to this examination, in connection with his February 2011 notice of disagreement, the Veteran asserted that he experiences migraine headaches two times per week.  At the May 2012 Board hearing, he again stated that he gets migraine headaches approximately two, and sometimes three times per week.

The Veteran also contends that he is entitled to an evaluation in excess of 50 percent for PTSD.  The most recent VA examination relating to PTSD was conducted in November 2009.  At that time, the Veteran reported occasionally feeling hopeless but not suicidal.  At the May 2012 Board hearing, the Veteran endorsed suicidal thoughts "quite often."  The Veteran's claims file also includes a May 2012 administrative note from the Southern Nevada Health Care System where the wife spoke briefly with a social worker and indicated that he had had a bad night and that she was concerned about him, was watching him closely, and was prepared to call 911 if she thought he might harm himself.

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As noted above, evidence presented subsequent to the VA examinations indicates increased symptomatology regarding the Veteran's migraine headaches and PTSD.  Therefore, on remand, new VA examinations should be ordered to document the current severity of these service-connected disabilities.

II.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

In this case, the Veteran testified at the May 2012 Board hearing that he only works two days a week as a cab driver due to his service-connected migraine headaches and non service-connected back problems, and that he takes the day off if he has a migraine before work.  The Veteran also testified that his job as a cab driver is in danger because he had been getting into arguments with clients and testified that he throws people out of the cab if they were annoying him.  Based on the foregoing, the Board finds that the issue of TDIU has been raised by the record.  The Board thus finds it necessary to remand the issue of entitlement to a TDIU to the agency of original jurisdiction for additional development and consideration.

III.  VA Treatment Records

The Board notes that the most recent VA treatment record in the claims file is a June 2012 mental health telephone encounter note from the Las Vegas VA Medical Center (VAMC) which indicates that the Veteran missed an appointment and intended to reschedule.  No subsequent VA treatment records follow.  VA treatment records regarding the Veteran's PTSD symptoms are relevant to his claim for an increased rating and are constructively of record.  On remand, efforts must be taken to associate the outstanding VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any and all VA treatment records from June 2012 to the present from the Las Vegas VAMC, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Send the Veteran a letter which provides proper and complete notice regarding the TDIU claim remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for entitlement to a TDIU, to include on a schedular and an extraschedular basis as per 38 C.F.R. §§ 4.16(a), (b).  Include with the letter a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the Veteran to complete the form and return it to the AOJ.

3.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  In so doing, the AOJ should consider whether to obtain additional medical evidence or a medical opinion on this issue.  

4.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner is requested to review the medical evidence of record and, if feasible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD from June 2009 to the present.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  After completing the development requested by directives 1-3, schedule the Veteran for a VA examination to ascertain the current severity of his service- connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The claims file, including any electronic records, and a copy of this remand must be made available for review in conjunction with the examination.

The examiner should describe all symptomatology related to the Veteran's service-connected migraine headaches. The examiner should also describe the severity, duration, and frequency of the headaches.  If the Veteran is found to have prostrating attacks of headaches, the examiner should report the frequency of these prostrating attacks and when they began to manifest based upon the Veteran's statements as well as a review of the VA treatment records.  The examiner should also determine whether the Veteran's headaches are productive of severe economic inadaptability.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completion of the above examinations, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

7.  After completing the above, and after conducting any additional development deemed necessary, readjudicate the Veteran's claims for entitlement to an initial disability rating in excess of 10 percent for migraine headaches, an evaluation in excess of 50 percent for PTSD, and the associated claim for TDIU, in light of all additional evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



